Citation Nr: 0925137	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1949 to January 
1953.  He died on May [redacted], 2006.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  

In March 2008, the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. Louis, 
Missouri.  A transcript of that hearing is of record.  The 
appellant submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the appellant.

The Board notes that the appellant appeared at the March 2008 
Travel Board hearing without representation, and indicated 
that her representative did not show up for the hearing.  The 
record reflects that the appellant is represented by the 
Illinois Department of Veteran's Affairs, and that VA 
notified it of the hearing by correspondence dated in 
February 2008.  The record does not contain a letter of 
revocation of representation from the service organization.  
The appellant agreed to appear at the March 2008 hearing 
without representation.  (See March 2008 hearing transcript, 
page 12).  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2006; the death certificate 
lists the cause of death as gram negative sepsis with septic 
shock due to cellulitus, coronary artery disease, status post 
coronary artery bypass surgery, status post congestive heart 
failure (end stage), peripheral vascular disease, history of 
craniotomy, diabetes mellitus type II and chronic renal 
failure. 

2.  At the time of the Veteran's death, service connection 
had been established for posttraumatic stress disorder 
(previously characterized as psychoneurosis), rated 50 
percent, effective from June 2001, and left wrist shell 
fragment wound residual scar, rated as noncompensable from 
January 1953.  

3. The Veteran was not in receipt of, or entitled to receive, 
compensation for any service-connected disability that was 
rated totally disabling for a period of at least five years 
from the date of his discharge from active duty.

4. At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.




CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant dated in August 2006, 
VA informed the appellant of what evidence was required to 
substantiate the claim adjudicated on the merits herein, and 
of her and VA's respective duties for obtaining evidence.  
The correspondence to the appellant was deficient in that it 
did not include the criteria for assignment of an effective 
date, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  In addition, the 
correspondence did not inform the appellant of the conditions 
for which the Veteran was service-connected at the time of 
his death, as required by the Court in Hupp.  

The Board finds that the VCAA notice deficiency is not 
prejudicial to the Veteran.  The December 2006 RO decision 
and the November 2007 Statement of the Case (SOC) informed 
the appellant of the disabilities for which the Veteran was 
service-connected.  In addition, the November 2007 SOC 
informed the appellant that DIC benefits may be payable if 
the Veteran was continuously rated totally disabled by reason 
of service connected disabilities for a period of 10 years or 
more immediately preceding his death, if he was rated totally 
disabled by reason of service connected disabilities for five 
years if the total evaluation was continuously in effect from 
the date of discharge from military service, or if he was 
rated totally disabled for one year if he was a former 
prisoner of war.

Based on the above, the Board finds that the appellant was 
not prejudiced by the VCAA notice deficiency.  See Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup.Ct. April 21, 
2009); 556 U.S. _____ (2009); Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).
 
With regard to the notice requirements of Dingess/Hartman, 
due to the Board's finding that the preponderance of the 
evidence is against a finding of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318, no effective date will be assigned 
and a remand for compliance with Dingess/Hartman is not 
necessary.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, service treatment records 
(STRs), Social Security Administration records, and post 
service VA and private treatment records.  Additionally, the 
claims files contain the appellant's statements in support of 
her claim, to include testimony at a March 2008 Travel Board 
hearing.  The Board has carefully reviewed such statements, 
and medical records, and concludes that there has not been 
identification of further evidence not already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Analysis

The Veteran's widow contends that she is entitled to DIC 
pursuant to 38 U.S.C.A. § 1318.  The evidence of record 
indicates that the Veteran was discharged from active service 
in January 1953.  As noted above, the Veteran had a combined 
rating for service-connected disabilities of 50 percent from 
June 2001.  The evidence of record is clear that the Veteran 
was not rated as totally disabling for service-connected 
disability for 10 years prior to his death, or continuously 
since discharge from service and for at least 5 years 
immediately preceding death.  Additionally, the Veteran was 
not a former prisoner of war.  Therefore, the criteria for 
entitlement to DIC under 38 U.S.C.A. § 1318 have not been 
met.

At the March 2008 Travel Board hearing, the appellant 
conceded that the highest rating that the Veteran ever 
received was a 50 percent evaluation; nevertheless, she avers 
that the Veteran's PTSD went undiagnosed and untreated prior 
to service connection.  (See March 2008 Travel Board hearing 
transcript, pages 7, 10).  VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.  Under 38 C.F.R. § 3.22 "entitled to 
receive" means that the Veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error committed 
by VA in a decision on a claim filed during the Veteran's 
lifetime; or (2) additional evidence submitted to VA before 
or after the Veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section; or (3) at the 
time of death the Veteran had a service-connected disability 
that was continuously rated totally disabling by VA for the 
period specified in paragraph (a)(2) but was not receiving 
compensation because of a reason delineated in 38 C.F.R. 
§ 3.22 (b)(3). 

In the present claim, there has been no allegation of clear 
and unmistakable error in any rating adjudication during the 
Veteran's lifetime, no additional evidence submitted to VA 
consisting solely of service department records not 
previously considered by VA, and no total disability rating.  
38 C.F.R. § 3.22(b).  As such, the Board finds that the 
criteria set forth under 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 have not been satisfied. 

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board sympathizes with the 
appellant's circumstances, but is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant avers that the Veteran's service-connected PTSD 
was a cause, or contributory cause, of the Veteran's death.  
As noted above, the Veteran's death certificate lists his 
cause of death as gram negative sepsis with septic shock due 
to cellulitus, coronary artery disease, status post coronary 
artery bypass surgery, status post congestive heart failure 
(end stage), peripheral vascular disease, history of 
craniotomy, diabetes mellitus type II and chronic renal 
failure.  PTSD is not listed as a cause or contributory cause 
of death.  The Board also notes that the Veteran was service-
connected for a left wrist scar.  The appellant is not 
contending that the Veteran's left wrist scar contributed to 
his death.  (See March 2008 hearing transcript, page 8).

In March 2008, the appellant submitted a private psychiatrist 
letter, along with a written waiver of RO consideration.  The 
letter reflects a psychiatrist's opinion that it is more 
likely than not that PTSD was a contributory cause of death 
of the Veteran.  The psychiatrist notes that literature 
supports a hypothesis that PTSD is associated with increased 
mortality and morbidity from cardiovascular disease.  The 
letter does not indicate if the psychiatrist reviewed the 
Veteran's medical file.  Moreover, it reflects that the 
psychiatrist had not treated the Veteran in the 10 months 
preceding the Veteran's death.  The evidence of record also 
contains a letter, received by VA in August 2006, from the 
Veteran's treating physician, which notes a very morbid 
course of comordibity of PTSD/psychosis, and subdural 
hematoma as a factor in the death of the Veteran; however, 
the physician did not list PTSD on the certificate of death.

Based on the above, there is an indication that the Veteran's 
service-connected PTSD may be a cause, or contributory cause, 
of the Veteran's death.  The Board finds that further medical 
opinion is needed to adequately address the appellant's 
claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  
See 38 C.F.R. § 3.159(c)(4) (stating that a medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
with appropriate notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
as to the evidence and information 
required to substantiate her claim for 
service connection for cause of death, 
as well as the information or evidence 
needed to establish an effective date, 
as outlined by the Court in Hupp, and 
Dingess/Hartman, Id.

2.  The RO should forward the claim's 
folder to a VA physician for the purpose 
of obtaining an opinion regarding the 
cause of the Veteran's death.  After 
examining the record, the physician 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's PTSD, or any other 
service-connected disability, was the 
cause or a contributory cause of the 
Veteran's death.  In providing the 
requested opinion, the clinician should 
be advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.  The physician is 
requested to reconcile his/her opinion 
with the August 2006 private physician's 
and March 2008 private psychiatrist's 
opinions of record.  The clinician must 
provide a complete rationale for his or 
her opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
physician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim on appeal.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


